DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 13, line 15 of the Remarks, filed 2 February 2022, with respect to the rejection of claim 16 in par. 15 of the Office action of 13 October 2021 have been fully considered and are persuasive.  The rejection of claims 16-20 has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the method is confusing by including the consecutive steps of “installing the intermediate prosthesis into the mouth of the patient” in line 18, and “scanning the intermediate prosthesis to assist in generating a final virtual representation” in line 19. It is not understood if the step of “scanning” is performed when the intermediate prosthesis is already installed into the mouth the patient as generally described in page 12, line 6-7, or if it is removed and then scanned as described in page 10, lines 4-6 of the specification received in 30 January 2019. For examination purposes, the recitation will be treated as “scanning” is performed when the intermediate prosthesis is already installed into the mouth the patient.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schulter et al. (US 20180008384 A1).


    PNG
    media_image1.png
    331
    365
    media_image1.png
    Greyscale
      
[AltContent: textbox (Stone cast)][AltContent: arrow]
    PNG
    media_image2.png
    307
    362
    media_image2.png
    Greyscale
       
    PNG
    media_image3.png
    332
    326
    media_image3.png
    Greyscale

[AltContent: textbox (Stone cast)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Patient’s pre-existing prosthesis)]
    PNG
    media_image4.png
    294
    336
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    268
    459
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    289
    371
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    315
    388
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    289
    490
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    346
    432
    media_image9.png
    Greyscale


Regarding claim 1, Schulter et al. discloses a method of generating a final working prosthesis of a dental arch from a patient's pre-existing prosthesis of the dental arch and at least one coping used therewith (see [0010]-[0012] – dental prosthesis is disclosed consisting of a veneering overlay and dental implant framework intended to mate to a series of implants/abutments in a patient's mouth”, and “veneering overlay and dental implant framework are permanently fixated to one another in providing the completed dental prosthesis”, [0064] – “stone cast replicates the soft tissue contours and implant positions in the patient's mouth”, Fig. 1 above and [0065] – “An anchor 104, also known as an "implant" or "fixture" is shown embedded into the patient's mandible 100; Fig. 6 and [0089-0091] – “The dentist or technician manually creates a diagnostic wax-up 130 of the desired denture teeth position and occlusal orientation,… the diagnostic wax-up 130 is a model of and looks like the denture that is ultimately produced, but is made of softer materials to permit it to be adjusted and adapted until the patient and dentist are pleased with its form, fit, function and aesthetics,… the dentist creates the wax-up 130 on the stone cast 125, building it up on the patient's replica mucosal tissue. When the dentist is finished making the wax-up 130, he removes the wax-up 130 from the stone cast 125, and places it into the patient's mouth so the patient can see, firsthand, what the denture or prosthesis will look like when it is finished. If the wax-up 130 fits, the patient can bite properly, and the patient is pleased with the appearance of the wax-up 130, the dentist then proceeds to manufacture the framework and resulting prosthesis”, due to the diagnostic wax-up 130 looks like and fits as a denture and it is made before the final prosthesis, it is considered as the patient’s pre-existing prosthesis), the method includes the steps of: 
scanning the patient's pre-existing prosthesis to capture data representing a three dimensional configuration of the patient’s pre-existing prosthesis to assist in generating a virtual representation of the patient’s pre-existing prosthesis (see Fig. 1, 4 and 6 above and [0109] – “two sets of scan data and resulting surface models of the stone cast 125 and diagnostic wax-up 130 provide all of the necessary data for determining the position of the denture teeth 132 in diagnostic wax-up 130 relative to the implants/abutments and the soft tissue contours of stone cast 125 as well as defining the boundaries or limits in which the framework should be designed within”); 
generating a virtual representation of the patient’s pre-existing prosthesis (see Fig. 15A and 25A above, and [0111] – “For a non-parametric CAD body, the operator will have to use Boolean and Trim functions to add or subtract additional features in order to change the occlusal contours 300 and buccal contours 302 of the crown model 312”, and [0142] – “subtract body for veneering overlay 404 can also include bodies for the parameterized fittings 152" and screw access holes 418 to be subtracted from the veneering overlay 404. This design feature allows for the dentist to access the screws retaining the framework to the implants without having to remove the cemented veneering overlay 404”); 
using the virtual representation of the patient’s pre-existing prosthesis to assist in generating a virtual representation of an intermediate prosthesis (see Fig. 10B above is an intermediate prosthesis generated by the virtual representation and [0110] – “Prep Tooth Form or PTF 310 can be designed to accommodate an appropriate wall thickness of the crown and provide an ideal margin 162 where the crown will mate with the framework”); 
generating a virtual representation of the intermediate prosthesis (see Fig. 14B above and [0110] - “scanning process will also capture the intaglio surface 304 or underside of the denture tooth, which will enable for the creation of a denture tooth model 306. On the basis of the denture tooth model 306 and occlusal contours 300 and buccal contours 302, a PTF 310 can be designed to optimally support a crown that has the same or similar contours as the denture tooth. The Prep Tooth Form or PTF 310 can be designed to accommodate an appropriate wall thickness of the crown and provide an ideal margin 162 where the crown will mate with the framework); 
fabricating a sectioned intermediate prosthesis from the virtual representation of the intermediate prosthesis (see Fig. 26C above and [0144] – the "prep tooth form" or "PTF" is designing “PTF 422 as part of veneering overlay 404 is crown 420 and veneering overlay 404 can be fabricated from similar materials, such as Zirconia”. Due to the intermediate prosthesis is made of different separated components, it is considered as sectioned.); 
installing the sectioned intermediate prosthesis into the mouth of the patient (see (0107)-(0111], cementing the veneering overlay 404 in the patient's mouth - a "prep tooth form" or "PTF" can be designed into the framework bridging structure or into the veneering overlay to support a single crown, veneer or bridge to cover the screw access hole, para (0140]-[0145]); 
fusing the sections of the intermediate prosthesis together to create a fused intermediate prosthesis having an intaglio surface (see [0110] – “intaglio surface 304” and [0146] –“Once the framework 408 and veneering overlay 404 have been manufactured, the operator can perform any of the necessary finishing activities and attach the veneering overlay to the framework by means of a bonding agent or other means of retention”. The attaching step in Schulter is considered the fusing step in the present application.); 
scanning the fused intermediate prosthesis to assist in generating a virtual representation of the final working prosthesis (see [0010]­[0012], [0107]-[0111], and [0140]-[0146]); 
fabricating a final working prosthesis at least in part from the data from the virtual representation of the fused intermediate prosthesis (see Fig. 25A and [0145] final prosthesis, and [0146] - “Once the surface models for both the Framework 408 and veneering overlay 404 have been finalized as noted in Step 832 the appropriate tool paths can be generated (Step 834) for the simultaneous manufacturing (Step 836) of both items. For fabrication purposes, one can choose from a number of different methodologies such as but not limited to milling, laser sintering, 3D printing, ceramic pressing, EDM, etc.”).
However, Schulter et al. does not specifically mentioned the “intermediate prosthesis”.
On the other hand, Schulter et al. discloses the use of a virtual set up in place of the diagnostic wax-up 130. There are currently multiple dental systems and software (such as 3Shape, Dental Wings, Avadent, lvoclar and Procera) which have the ability to lay in CAD models of denture teeth or stock teeth relative to scans of a stone cast and an opposing dentition. For this first alternate process, the stone cast and opposing cast would be scanned separately and then scanned in their proper orientation relative to one another. [0134-0147] – “Utilizing the scan capturing the orientation of the stone cast and opposing cast, the scan data of the stone cast and opposing cast will be properly aligned to one another. Once properly aligned, the Operator will position the CAD models of the denture teeth or stock teeth relative to the occlusion of the opposing cast” or “anatomical markers found on the casts.”, “The operator can also adjust the occlusion by tools provided in the software. Once these CAD models have been properly positioned, the gingiva contours of the prosthesis can be constructed. This resulting model can be used in the same fashion as the diagnostic wax-up surface model 322 in the above described process and provide the tooth and gingiva contours for the veneering overlay 404. The software programs also have tools that would allow for the appropriate design or construction of a gingiva or tooth cutback design allowing for the application of acrylic, composites, porcelain or other dental material to improve the aesthetics of the case in para (0140]-[0148]). 
Accordingly, it would have been obvious to a person having ordinary skill in the art that CAD models create intermediate prosthesis.
Regarding claim 2, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Schulter et al. discloses a method wherein the step of scanning the patient’s pre-existing prosthesis to capture data representing the three dimensional configuration of the patient’s pre-existing prosthesis to generate a virtual representation of the pre-existing prosthesis further includes incorporating bite registration data into the virtual representation of the preexisting prosthesis (see Fig. 6 above and [0109] – “two sets of scan data and resulting surface models of the stone cast 125 and diagnostic wax-up 130 provide all of the necessary data for determining the position of the denture teeth 132 in diagnostic wax-up 130 relative to the implants/abutments and the soft tissue contours of stone cast 125 as well as defining the boundaries or limits in which the framework should be designed within”, and [0129] – “Operator can custom design an appropriate structure to provide the appropriate mechanical strength to resist against the occlusal forces of the patient's bite” in this way incorporating the bite registration data into the virtual representation). 
Regarding claim 3, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Schulter et al. discloses a method wherein the step of generating the virtual representation of the intermediate prosthesis further comprises digitally subtracting data corresponding to the at least one coping from the virtual representation of the pre-existing prosthesis (see [0111] – “For a non-parametric CAD body, the operator will have to use Boolean and Trim functions to add or subtract additional features in order to change the occlusal contours 300 and buccal contours 302 of the crown model 312”, [0142] – “subtract body for veneering overlay 404 can also include bodies for the parameterized fittings 152" and screw access holes 418 to be subtracted from the veneering overlay 404. This design feature allows for the dentist to access the screws retaining the framework to the implants without having to remove the cemented veneering overlay 404”). 
Regarding claim 4, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 3, and where Schulter et al. discloses a method wherein the step of digitally subtracting data corresponding to the at least one coping from the virtual representation of the patient’s pre-existing prosthesis comprises using data from a digital library, the data corresponding to models of the copings being digitally subtracted (see [0110] – “framework is created through a novel concept in utilizing a library of crown models and prep tooth forms”,  “Many of the current dental design software systems, such as Procera, 3Shape, or Dental Wings, have a library of digital crown or tooth files based upon these standard dimensions”). 
Regarding claim 5, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Schulter et al. discloses a method further comprising a step of installing a scan analog on at least one of the copings of the patient’s pre­existing prosthesis prior to the step of scanning the patient's pre-existing prosthesis to assist in digitally extracting data corresponding to the at least one coping from the virtual representation of the pre-existing prosthesis (see Fig. 3 and [0078] – “dentist has begun the next step of the process, that of attaching analogs 124 to the exposed surfaces of all of the copings 110. Analogs 124 are structures that replicate the anchors 104”). 
Regarding claim 6, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Schulter et al. discloses a method wherein the step of fusing the sections together comprises applying a hardenable cement to the sections (see [0142] – “bonding agent such as cement, acrylic, heat cured bonding agent, chemical bonding agent (epoxy) can be used to permanently retain the veneering overlay 404 to framework 408”).
Regarding claim 7, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Schulter et al. discloses a method further comprising: inserting hardenable tissue impression material between the intaglio surface of the fused intermediate prosthesis and mouth tissue to reflect contemplated final physiology of the mouth tissue, wherein the hardenable tissue impression material becomes at least partially bound to the intaglio surface of the fused intermediate prosthesis such that the fused intermediate prosthesis now also includes a molded representation of the patient's mouth tissue (see [0072] – “impression tray 120 filled with flexible impression material 122 - impression molding and stone casting processes”, [0083] – “provide accurate replicas of the position and orientation of the mating surfaces 108 of anchors 104, the mucosal tissues, and the teeth”, [0110] – “The scanning process will also capture the intaglio surface 304 or underside of the denture tooth, which will enable for the creation of a denture tooth model 306”).
Regarding claim 8, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Schulter et al. discloses a method wherein the step of generating the virtual representation of the intermediate prosthesis further comprises a step of digitally relieving the intaglio surface of the intermediate prosthesis to generate relatively greater space for the hardenable tissue impression material (see [0115] – “cement gap 314 and margin 162 can be adjusted by the designer to meet the customer requirements or to better suit the preferred manufacturing process”). 
Regarding claim 9, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Schulter et al. discloses a method wherein the step of scanning the fused intermediate prosthesis to assist in generating the final virtual representation includes removing and then scanning the removed fused intermediate prosthesis and the hardenable tissue impression material which has become at least partially bound to the intaglio surface of the fused intermediate prosthesis such that the intermediate prosthesis now also includes a molded representation of the patient's mouth tissue (see [0083] – “impression molding and stone casting processes… provide accurate replicas of the position and orientation of the mating surfaces 108 of anchors 104, the mucosa! tissues, and the teeth”, [0110] – “scanning process will also capture the intaglio surface 304 or underside of the denture tooth, which will enable for the creation of a denture tooth model 306. On the basis of the denture tooth model 306 and occlusal contours 300 and buccal contours 302, a PTF 310 can be designed to optimally support a crown that has the same or similar contours as the denture tooth”). 
Regarding claim 11, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 1 and 16 respectively, and where Schulter et al. discloses a method wherein the step of generating the virtual representation of the intermediate prosthesis comprises a further step of introducing at least one recess into the intaglio surface of the virtual representation of the intermediate prosthesis, to enhance retention of hardenable tissue impression material (see [0142] – “crowns, margins, and cement gaps are updated by the repositioning of the PTF or support post, the unique mating surface of the veneering overlay 404 is updated/refined by a unique subtract body that is dependent upon the design features of framework bridging structure 400 and digital parametrized fittings 152" (top surface 402, support posts 406, buccal wall 410, lingual wall 412, slots, recesses etc.). The subtract body creates the necessary overlay mating surface 402' and the appropriate clearance gaps 414 that provide the necessary space and clearance between buccal wall 410, parameterized fittings 152", and protrusions 406 or any of the other afore mentioned macro retention features”).
Regarding claim 12, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Schulter et al. discloses a method wherein the step of generating the virtual representation of the intermediate prosthesis further comprises an additional step of adjusting configuration of the final virtual representation from configuration of the preexisting prosthesis to reflect changes deemed desirable from the pre-existing prosthesis (see [0134] – “Once the position of the CAD models of the denture teeth or stock teeth have been finalized, this information can be used in aligning the crown and PTF assemblies 316 and begin designing the crowns and framework - the operator can modify the design of the occlusal contours and buccal contours of the desired crown to meet any unique design requirements for the dentist”). 
Regarding claim 13, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Schulter et al. discloses a method wherein the step of fabricating the sectioned intermediate prosthesis further comprises the step of installing copings into the sectioned intermediate prosthesis (see [0070] - “inter engaging surfaces of coping 110 and anchor 104 serve to align the coping and the anchor in predetermined positions with respect to each other when fixed together”). 
Regarding claim 14, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Schulter et al. discloses a method wherein the step of fabricating the sectioned intermediate prosthesis from the virtual representation of the intermediate prosthesis is achieved by fabricating the sectioned intermediate prosthesis directly from a virtual sectioned intermediate prosthesis (see [0144] - "prep tooth form" or "PTF" and “designing PTF 422 as part of veneering overlay 404 is crown 420 and veneering overlay 404 can be fabricated from similar materials, such as Zirconia”). 
Regarding claim 15, Schulter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Schulter et al. discloses a method wherein the step of fabricating a sectioned intermediate prosthesis from the virtual representation of the intermediate prosthesis is provided by fabricating the intermediate prosthesis and subsequently sectioning the intermediate prosthesis (see [0144] - "prep tooth form" or "PTF" and “ designing PTF 422 as part of veneering overlay 404 is crown 420 and veneering overlay 404 can be fabricated from similar materials, such as Zirconia”). 
Allowable Subject Matter
Claims 16-20 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, the present claim includes the allowable subject matter of claim 10 indicated in the Office action of 13 October 2021, and all the limitations of the base claim with the intervening claims.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a method of generating a final working prosthesis of a dental arch from a patients’ preexisting prosthesis including the step of applying an adhesive to the intaglio surface of the fused intermediate prosthesis to assist in the retention of the hardenable tissue impression material to the intaglio surface of the fused intermediate prosthesis in combination with the elements set forth in the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Regarding claim 1 and 16 rejection under Schulter, applicant argues that the prior art of Schulter does not disclose the “patient’s pre-existing prosthesis of the dental arch”. 
In the previous Office action, The Office tried to further explain its position with respect to the interpretation of the claimed “patient’s pre-existing prosthesis”. Based on the arguments presented by the Applicant, the same position persists with respect to the interpretation.
The Office has interpreted the term “pre-existing prosthesis” as any dental prosthesis based on the patient’s dental arch, that has been used by the patient or by a model of the patient’s dental arch at any given time and/or duration. 
Therefore, if Schulter’s discloses a diagnostic wax-up that is the denture's model that looks like a denture to permit adjustments before the final prosthesis is made, said diagnostic wax-up is considered to be the pre-existing prosthesis.
On the other hand, the examiner's notes that the present claim is not defining that such “pre-existing prosthesis” is the one already in use within the patient’s mouth that will be replaced by the “final working prosthesis”. 
Therefore, due to the claim is not defining what said “pre-existing prosthesis” intended means is, any prosthesis of the patient’s dental arch that already exist and that is for any intended use complies with the claim language.
Therefore, for at least the reasons given above it is understood that the claim rejection is proper and will be maintained.
Regarding page 11, last paragraph of the Remarks, applicant argues that the step of “generating the virtual representation of the patient’s pre-existing prosthesis” is not found in Schulter’s.
On the other hand, due to the interpretation given to the term “pre-existing prosthesis” as explained above, scanning of the diagnostic wax-up provides in part all of the necessary data for determining the position of the denture teeth in diagnostic wax-up relative to the implants/abutments and the soft tissue contours of stone cast as well as defining the boundaries or limits in which the framework should be designed within (see [0109]).
Therefore, for at least the reasons given above, it is understood that said step is found in the prior art of Schulter.
Regarding page 12, lines 3-8 of the Remarks, applicant argues that the step of “using the virtual representation…to assist in generating a virtual representation of an intermediate prosthetic”.
The Office understands that for the reasons given above the step of using the virtual representation as claimed is found in the prior art of Schulter, making the rejection proper and will be maintained.
Regarding page 12, lines 9-28 of the Remarks, applicant argues that the step of “fabricating a sectioned intermediate prosthesis…” is not found in the prior art of Schulter.
On the other hand, the examiner notices in the claim that the step of fabricating is not preceded by any steps of dividing the intermediate prosthesis in to sections. Therefore, it is interpreted that the step of fabricating means making the virtual intermediate prosthesis in sections. In this way, making the intermediate prostheses in different separated components is considered fabricating in sections.
Furthermore, due to the intermediate prosthesis is in different separated components, the step of installing, in this case the cementing veneers complies with the claim broad language.
The Office understands that for the reasons given above the step of fabricating as claimed is found in the prior art of Schulter, making the rejection proper and will be maintained.
Regarding page 13, 1st paragraph of the Remarks, applicant argues that the steps of “fusing” and “scanning” are not found in the prior art of Schulter. 
On the other hand, it is claimed the step of fusing sections together to create a fused intermediate prosthesis, in which it has an intaglio surface. 
Schulter discloses that one of the sections to use in the intermediate prosthesis are the denture tooth, where a scanning process captures the intaglio surface (underside of the denture tooth) that enables the creation of the denture tooth model (see [0110]).
Therefore, if the creation of the denture tooth model is enabled by the consideration of the intaglio surface during scanning, when the denture tooth model is put together with the rest of the components it includes the intaglio surface in the fusion.
Furthermore, the step of “scanning” is understood that is implicit by the fact that in paragraph 0146 of Schulter is disclosed that the fabrication of the framework 408 and veneering overlay 404 is done by laser sintering, 3D printing EDM etc. Therefore, the device needs to be digitalized in order to use any of the above methods of manufacturing. Therefore, the Office understands that the fused intermediate prosthesis has to be scanned in order to be digitalized. 
Therefore, the step of scanning is disclosed in the prior art of Schulter.
Regarding page 13, line 12 and Item 17 and 18 of the Remarks, applicant is not convinced of the interpretation given to the “intermediate prosthesis” limitation. 
The Office has interpreted the term “intermediate prosthesis” as a prosthesis in between the “pre-existing prosthesis” and the “final working prosthesis”. 
By having Schulter disclosing that the “software program have the tools that allows for the appropriate construction of the gingiva or tooth by using acrylic, composites, porcelain or other dental material” (see [0147]), is an indicative that the method of Schulter provides for intermediate construction of a prosthesis before the “final working prosthesis”, making it an intermediate prosthesis”.
Therefore, for at least the reasons given above it is understood that such limitation is found in Schulter, making the rejection proper and will be maintained.
Therefore, due to the claims includes deficiencies and that the language used are broad enough to read on the prior art used in the rejection, it is understood that the present application is not ready for allowance based on all the information explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772